Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hustvedt et al. (U.S. Patent Application Publication No. 2012/0225945) in view of Fujii et al. (U.S. Patent No. 8,618,168).
Hustvedt et al. teaches a preconcentrate comprising a fatty acid oil mixture that contains EPA and DHA, preferably in the form of ethyl ester, and at least one surfactant. See abstract.  The fatty acid oil mixture makes up at least 75% of said composition. See paragraph [0062]. However, in some embodiments the fatty acid oil mixture comprises 25% to 75% by weight of EPA and DHA, specifically 25 to 75% EPA and DHA in the methyl ester or ethyl ester form. See paragraphs [0077-0078]. Various surfactants include Pluronic surfactants and Tween 80 (i.e., polysorbate 80). See paragraphs [0082-0091]. Table 9, Preconentrate C comprises 25% Tween 80 (about 30%). The preconcentrate of the present disclosure may be in a form of a self-nanoemulsifying drug delivery system (SNEDDS) or a self-microemulsifying drug delivery system (SMEDDS). See paragraph [0018]. The preconcentrate forms an emulsion comprising micelle particles which provides for increased or improved stability of the fatty acids for uptake in the body and/or provide increased surface area for absorption, thus providing improved hydrolysis, solubility, bioavailability, absorption, or combinations thereof of fatty acids in vivo. See paragraph [0019].
Hustvedt et al. do not teach the specific amounts of surface-active agents, Poloxamer 237 (or a synonym Pluronic F87).
Fujii et al. teach a self-emulsifying composition of omega 3 fatty acids comprising 50 to 95% of at least one compound of omega 3 polyunsaturated fatty acids or esters and 5 to 50% of an emulsifier having a hydrophilic lipophilic balance of at least 10. The composition is adapted for use as a drug. See abstract. Typical omega 3 polyunsaturated fatty acids or esters include EPA and DHA. See column 10, lines 58-67. The EPA-E/DHA-E (ester forms of fatty acid) ratio is preferably at least 1.2. See column 11, lines 23-30. By adding and dissolving an emulsifier having an HLB of at least 10 to at least one compound selected from the group consisting of omega 3 polyunsaturated fatty esters, the present invention is capable of providing a self-emulsifying composition which has at least one of excellent self-emulsifying property, dispersibility in the composition, emulsion stability, absorption property, and in particular, oral absorption property and rate under fasting. See column 8, lines 61-67 and column 9, lines 1-6. Pluronic F-87 is an example of a polyoxyethylene polyoxypropylene glycol compound. See column 13, lines 20-44. Fujii et al. teach the self-emulsifying property of the compositions by simply dropping the composition in water, i.e., no agitation. See Experimental Example 1.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use surfactants such as polysorbate 80 and poloxamer 237, (Pluronic F87) in an amount to achieve a specific HLB value because HLB values above 10 are known to result in self-emulsifying compositions which have at least one of excellent self-emulsifying property, dispersibility in the composition, emulsion stability, absorption property, and in particular, oral absorption property and rate under fasting. One would have been motivated to combine these surfactants with ethyl esters of EPA and DHA because these are known effective surface active agents in pharmaceutical compositions comprising polyunsaturated fatty acid esters. Since use of surfactants with an HLB value greater than 10 is known to provide enhanced properties to a polyunsaturated fatty acid composition, there would be a reasonable expectation of success that modification of the amounts of surfactants, i.e., polysorbate 80 between 30 to 32% and Pluronic F87 between 0.6% and 0.8% would achieve this HLB value and beneficial properties such as excellent oral absorption and rate under fasting.

Nonstatutory double patenting rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,302,017.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a pharmaceutical composition comprising at least one omega-3 fatty acid and at least one surface active agent, wherein said ai least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237.  The only difference lies in the fact that U.S. Patent No. 9,302,017 is much more specific than the instant invention since the composition self-micellizes to form micelles having a specific diameter and the claims are directed to specific types of omega-3 fatty acids. Thus, the invention of U.S. Patent No. 9,302,017 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,302,016.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent No. 9,302,016 are directed to pharmaceutical compositions comprising omega-3 fatty acids, polysorbate and poloxamer 237.  The only difference lies in the fact that U.S. Patent No. 9,302,016 is much more specific than the instant invention since the composition self-micellizes to form micelles having a specific diameter and the claims are directed to specific types of omega-3 fatty acids. Thus, the invention of U.S. Patent No. 9,302,016 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.
		
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,370,585.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent No. 9,370,585 are directed to pharmaceutical compositions comprising omega-3 fatty acids, polysorbate and poloxamer 237.  The only difference lies in the fact that Patent No. 9,370,585 further defines the types of omega-3 fatty acids include HPA.  However the instant specification states that the composition may also include HPA.  See paragraph [0039]. Thus the two are not patentably distinct. Furthermore comprising language does not preclude reading any other component into the instant claims.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,364,558.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,558 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for the treatment of cardiovascular disease.  However, the instant specification states that the composition may be used to treat cardiovascular diseases.  See paragraph [0047].  Thus the two are not patentably distinct.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,375,490.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,375,490 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for the treatment of diseases such as borderline personality disorder, depression, etc.  However, the instant specification states that the composition can be used to treat similar disorders.  See paragraph [0046].  Thus the two are not patentably distinct.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,364,559.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent No. 9,364,559 are directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237. Since both applications are directed to a composition comprising the same ingredients, they should function in a substantially similar manner.  Thus the two are not patentably distinct.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,364,561.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,561 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for treating macular degeneration.  However, the instant specification states that the composition may be used to treat macular degeneration.  See paragraph [0046].   Thus the two are not patentably distinct.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,364,560.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,560 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 to treat non-alcoholic fatty acid liver disease.  However, the instant specification states that the composition may be used to treat non-alcoholic fatty acid liver disease.  See paragraph [0046].   Thus the two are not patentably distinct.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,364,562.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,562 is directed to a functional food comprising EPA, DHA, polysorbate, and poloxamer 237.  However, the instant specification states that the composition can be used as a functional food.  See paragraph [0094].    Thus the two are not patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,364,558.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,558 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for the treatment of cardiovascular disease.  However, the instant specification states that the composition may be used to treat cardiovascular diseases.  See paragraph [0047].  Thus the two are not patentably distinct.
Claim 1 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-29 of U.S. Patent No. 9,480,651.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a pharmaceutical composition comprising at least one omega-3 fatty acid and at least one surface active agent, wherein said ai least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237 whereas the patented claims are directed to a composition comprising EPA, DHA, polysorbate, and poloxamer 237 and for the treatment of hyperlipidemia disease. Thus the two are not patentably distinct.
Claim 1 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-28 of U.S. Patent No. 10,287,528.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a pharmaceutical composition comprising at least one omega-3 fatty acid and at least one surface active agent, wherein said ai least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237, whereas the patented claims are directed to a composition comprising EPA, DHA, polysorbate, and poloxamer 237 and for the treatment of hyperlipidemia disease. Thus the two are not patentably distinct.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/655643.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a pharmaceutical composition comprising at least one omega-3 fatty acid and at least one surface active agent, wherein said ai least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237. 
The copending claim recites a method of treating or preventing sickle cell disease or disease symptoms, comprising administering an effective amount of a composition to a subject in need thereof, the composition comprising: at least 90% pure
docosahexaenoic acid (DHA) and at least one surface active agent, wherein said at
least one surface active agent comprises a combination of at least one polysorbate and
at least one poloxamer, wherein said at least one polysorbate comprises from about
30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one
poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition,
wherein said at least one polysorbate is polysorbate 80, and wherein said at least one
poloxamer is poloxamer 237. The instant composition is read upon by the copending
claims reciting the omega-3-fatty acid, polysorbate and poloxamer and used for treating
or preventing sickle cell diseases or symptoms as recited in instant claim 18. 
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of U.S. Patent No. 10,898,458.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a pharmaceutical composition comprising at least one omega-3 fatty acid and at least one surface active agent, wherein said ai least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237. The patented claims are directed to a pharmaceutical composition comprising: artificially formed micelles formed upon contact with an aqueous solution, the micelles comprising at least one omega-3 fatty acid and at least one surface active agent, and providing for absorption of omega-3 fatty acid esters substantially free of any food effect; wherein said at least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer,
wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polyoxyethylene (20) sorbitan monooleate (polysorbate 80), and wherein said at least one poloxamer is a block copolymer of polyethylene glycol and polypropylene glycol having the formula [(HO(C2H4O0)64(C3H6O)37(C2H40)64H] (Poloxamer 237). Thus the two are not patentably distinct.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612